Wilson, Judge:
This appeal for reappraisement involves the proper value of a certain HyDRAulic Pbess and parts, exported from Sweden and entered at the port of Los Angeles.
*616At the trial, the case was submitted on an oral stipulation, wherein the parties agreed that cost of production, section 402 (f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise in question, and that such value is $32,015, including packing.
On the agreed facts, I find cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the involved merchandise, and that such value is $32,015, including packing.
Judgment will be entered accordingly.